No. 04-857

              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      2006 MT 284


MONTANA SUPREME COURT
COMMISSION ON THE
UNAUTHORIZED PRACTICE OF LAW,

             Petitioner and Respondent,

      v.

JERRY O’NEIL, on Behalf of Himself,
His Clients, and His Constituents,

             Respondent and Appellant,

      v.

THE MONTANA STATE BAR ASSOCIATION,

             Defendant and Respondent.



APPEAL FROM:        The District Court of the Eleventh Judicial District,
                    In and For the County of Flathead, Cause No. DV 02-378B,
                    Honorable Deborah Kim Christopher, Presiding Judge


COUNSEL OF RECORD:

             For Appellant:

                    Jerry O’Neil (pro se), Columbia Falls, Montana

             For Respondent Montana Supreme Court Commission on the
             Unauthorized Practice of Law:

                    David A. Hawkins, Attorney at Law, Helena, Montana

             For Respondent Montana State Bar Association:

                    Stephen C. Berg, Johnson, Berg, McEvoy & Bostock, Kalispell, Montana

                    Betsy Brandborg, Attorney at Law, Helena, Montana
         For Amicus Curiae:

               The Honorable Mike McGrath, Montana Attorney General,
               Anthony Johnstone, Assistant Attorney General, Helena, Montana


                                                   Submitted on Briefs: April 5, 2006

                                                          Decided: November 8, 2006

Filed:

               __________________________________________
                                  Clerk




                                      2
Justice James C. Nelson delivered the Opinion of the Court.

¶1     The Montana Supreme Court Commission on the Unauthorized Practice of Law

(the Commission) filed a Petition for Finding Civil Contempt and for Permanent

Injunction against Jerry O’Neil (O’Neil).         O’Neil filed a counterclaim against the

Commission along with a third-party complaint against the State Bar of Montana (the

Bar) 1 alleging defamation, tortious interference with contract and violation of his, his

customers’ and his constituents’ rights to privacy. Prior to trial, the District Court for the

Eleventh Judicial District, Flathead County, granted the Bar’s Motion for Summary

Judgment on O’Neil’s third-party complaint against the Bar. The court also granted the

Commission’s Motion for Summary Judgment on O’Neil’s counterclaim against the

Commission, but denied the Commission’s Motion for Summary Judgment on the issue

of whether O’Neil engaged in the unauthorized practice of law. Following a bench trial,

the court entered its Judgment and Permanent Injunction finding O’Neil in contempt and

enjoining him from practicing law.

¶2     O’Neil appeals the District Court’s judgment as well as the court’s grants of

summary judgment to the Commission and to the Bar. O’Neil also challenges the

constitutionality of §§ 37-61-201 and -210, MCA. We affirm.

¶3     We address the following issues on appeal:

¶4     1. Whether O’Neil’s third-party complaint against the Bar was timely filed.

1
   O’Neil erroneously denominated his action against the Bar as a counterclaim.
However, since the Bar was not a party to the original action, O’Neil’s claim against the
Bar was actually a third-party complaint and will be referred to as such throughout this
Opinion.
                                              3
¶5      2. Whether the District Court erred in granting the Bar’s and the Commission’s

Motions for Summary Judgment.

¶6      3. Whether the District Court abused its discretion in denying O’Neil a jury trial.

¶7      4. Whether §§ 37-61-201 and -210, MCA, are constitutional as applied by the

District Court.

¶8      5.   Whether the District Court erred in finding that O’Neil engaged in the

unauthorized practice of law.

                          Factual and Procedural Background

¶9      O’Neil is not, and never has been, licensed to practice law in the State of Montana.

He has not attended law school; he has not sat for the Montana bar examination; and he

has not met the Montana Supreme Court’s character and fitness requirements. O’Neil is

not licensed to practice law in any state of the United States. O’Neil served as a Montana

State Senator in the 2001, 2003 and 2005 legislative sessions.

¶10     O’Neil advertised in the Greater Flathead Valley CenturyTel telephone book as an

“independent paralegal” under the “Attorney” heading in the yellow pages.               The

advertisement included the statements that he is “Licensed to Practice Law in Blackfeet

Tribal Court” and that he is a “MEMBER: Child & Family Section of the Montana State

Bar.”

¶11     On February 13, 2001, Eleventh Judicial District Court Judges Ted Lympus,

Katherine Curtis and Stewart Stadler wrote the Commission to complain that O’Neil may




                                              4
be engaged in the unauthorized practice of law. The Judges asked the Commission to

investigate O’Neil’s actions.

¶12    The Commission had received other information prior to this time to the effect that

O’Neil’s actions may constitute the unauthorized practice of law. In June 1998, Judge

Lympus wrote to then Montana Supreme Court Chief Justice J. A. Turnage concerning

O’Neil’s efforts to represent one of the parties in a dissolution proceeding before the

District Court. In February and March 2000, a social worker with Adult Protective

Services complained to the Commission that O’Neil was attempting to offer legal advice

to an incapacitated individual for whom the social worker was acting as a guardian.

O’Neil was purportedly acting on behalf of the incapacitated individual’s ex-wife, against

whom a restraining order had been issued.         In January 2001, a member of the

Commission received a transcript sent at the request of Sixteenth Judicial District Court

Judge Joe Hegel. The transcript reflected that O’Neil assisted one of the parties in a

dissolution proceeding by preparing dissolution materials.

¶13    On May 16, 2001, Commission Chair John Connor wrote O’Neil asking for a

detailed description of the services O’Neil provided and the duties that he performed on

behalf of his customers. In his letter, Connor warned O’Neil that if he was engaged in

the unauthorized practice of law, he may be subject to civil complaint and criminal

prosecution. O’Neil’s reply acknowledged Connor’s request for information, but failed

to actually provide the requested information. Connor sent a second letter to O’Neil on

September 28, 2001, informing him that the Commission would be conducting an

                                            5
investigation to determine whether O’Neil was engaged in the unauthorized practice of

law. In his October 9, 2001 reply, O’Neil engaged in a tirade against the Commission

stating, “If your object is to try me without a jury, you had better bring along your chains

and restraints.”

¶14     On April 25, 2002, Connor again wrote O’Neil explaining that, based upon its

investigation to date, the Commission had determined that there was probable cause to

believe that O’Neil was engaged in the unauthorized practice of law. In his letter,

Connor directed O’Neil to cease and desist from all such activities. Connor further stated

that if the Commission did not receive a written assurance of compliance from O’Neil, it

would pursue appropriate legal action against him.

¶15     Because O’Neil failed to provide the written assurance requested, the Commission

filed its Petition for Finding of Civil Contempt and for Permanent Injunction on July 15,

2002.    The Prayer for Relief requested that O’Neil be found in civil contempt for

engaging in the unauthorized practice of law and that the District Court issue a permanent

injunction prohibiting O’Neil from engaging in such conduct.

¶16     On November 19, 2002, O’Neil filed a counterclaim against the Commission and a

third-party complaint against the Bar, alleging defamation, tortious interference with

contract and violation of his, his customers’ and his constituents’ rights to privacy.

O’Neil also demanded a jury trial. O’Neil’s actions against the Bar and the Commission

were based on the following facts.




                                             6
¶17    On November 15, 2000, Bar general counsel Betsy Brandborg received a

telephone call from Julia Thomason at U.S. West Dex asking if O’Neil was a licensed

attorney and, if not, why he was listed under the “Attorney” heading in the Yellow Pages.

Brandborg explained that O’Neil was not a licensed attorney with the Bar. Thomason

requested a letter confirming that information and suggested that Brandborg also request

that O’Neil’s name be removed from the “Attorney” section of the Yellow Pages.

Brandborg wrote the following letter and sent a copy to O’Neil:

       I have noticed that Jerry O’Neil’s “Independent Paralegal” advertisement is
       included under the attorney listing in the yellow pages. Jerry O’Neil is not
       an attorney. In spite of his representation to the contrary, Jerry O’Neil is
       not a member of the State Bar of Montana. I request that you remove Jerry
       O’Neil’s listing from the attorney section of the yellow pages.

¶18    On November 23, 2000, O’Neil wrote a letter in reply claiming that he was an

attorney duly licensed by the Blackfeet Tribal Court and the Confederated Salish and

Kootenai Tribal Court (CS&K Tribal Court).             Upon receiving this information,

Brandborg called the CS&K Tribal Court and learned that while O’Neil was licensed as

an attorney in that court, they had based that licensure upon O’Neil’s representation that

he was licensed as an attorney in the Blackfeet Tribal Court. Brandborg next called the

Blackfeet Tribal Court and learned that O’Neil was a licensed lay advocate with that

court, not an attorney.    Thereafter, Brandborg called the CS&K Tribal Court and

conveyed the information she had obtained from the Blackfeet Tribal Court that O’Neil

was not a licensed attorney with that court. The CS&K Tribal Court subsequently

terminated O’Neil’s license to practice before that court.

                                             7
¶19    Brandborg wrote a second letter to Thomason at U.S. West Dex, dated

December 5, 2000, to clarify the Bar’s position. This letter read in pertinent part:

       As I indicated earlier, Jerry O’Neil is not an attorney, i.e., he has not given
       the State Bar of Montana any information indicating that he has graduated
       from an ABA accredited law school, taken Montana’s bar examination, or
       been admitted to the State Bar of Montana as a member of the State Bar of
       Montana. Mr. O’Neil is an associate member of the Family Law Section of
       the State Bar of Montana. In accord with Article 1, Section 3 of our by-
       laws, the fact of Mr. O’Neil’s associate membership with the Family Law
       Section does not mean Mr. O’Neil can claim membership in the State Bar
       of Montana.

       As to Mr. O’Neil’s status with the Tribal Courts, it is appropriate for your
       business to check with them. . . .

Brandborg did not convey this letter or the November 15, 2000 letter to the Tribes nor did

she write to either Tribe confirming the information in the telephone calls.

¶20    On September 10, 2004, the Bar filed its Motion for Summary Judgment arguing

that it was entitled to judgment as a matter of law because none of O’Neil’s three claims

for relief against the Bar satisfied the necessary elements of the law to state a claim. On

September 14, 2004, the Commission filed its Motion for Summary Judgment also

arguing that it was entitled to judgment as a matter of law because none of O’Neil’s

claims against the Commission satisfied the necessary elements of the law to state a

claim. In addition, the Commission asserted that it was also entitled to judgment as a

matter of law on its Petition for Finding of Civil Contempt and for Permanent Injunction

against O’Neil.

¶21    The District Court subsequently dismissed O’Neil’s third-party complaint against

the Bar as untimely filed. In its November 16, 2004 Order granting the Bar’s Motion for
                                             8
Summary Judgment, the District Court concluded that the third-party complaint was filed

more than 30 days after the Commission filed its petition and that O’Neil had not

obtained leave from the court or the parties to file the third-party complaint after the

30 days in violation of M. R. Civ. P. 14(a). The court also ruled that O’Neil’s claim of

defamation against the Bar failed as a matter of law under § 27-2-204(3), MCA, because

it was filed more than two years after the event triggering the claim, namely, the

November 15, 2000 letter from Brandborg to U.S. West Dex. Moreover, the court ruled

that the Bar was entitled to judgment as a matter of law because none of O’Neil’s claims

against the Bar satisfied the necessary elements of the law to state a claim.

¶22    On November 24, 2004, the District Court denied the Commission’s Motion for

Summary Judgment on its Petition for Finding of Civil Contempt and for Permanent

Injunction against O’Neil and granted the Commission’s Motion for Summary Judgment

as to O’Neil’s counterclaim against the Commission. The court ruled that there remained

genuine issues as to the material facts regarding O’Neil’s practice of law as alleged in the

Commission’s petition, thus summary judgment on that issue was not appropriate. The

court dismissed O’Neil’s counterclaims against the Commission with prejudice because

the Commission is immune from suit under Montana Commission on the Unauthorized

Practice of Law (M.C.U.P.L.) Rule 10, and because none of O’Neil’s claims against the

Commission satisfied the necessary elements of the law to state a claim.

¶23    Following a two-day trial, the District Court entered its Judgment and Permanent

Injunction finding O’Neil in contempt for engaging in the practice of law when he is not

                                             9
authorized to do so and permanently enjoining him from engaging in the practice of law

“until such time as he becomes duly authorized.”

¶24    O’Neil appeals the Judgment and Permanent Injunction along with the District

Court’s grants of summary judgment to the Bar and to the Commission. The Bar and the

Commission jointly filed a response brief on appeal.

                                   Standard of Review

¶25    We review a district court’s decision to grant summary judgment de novo. Watson

v. Dundas, 2006 MT 104, ¶ 16, 332 Mont. 164, ¶ 16, 136 P.3d 973, ¶ 16 (citing Farmers

Union Mut. Ins. Co. v. Staples, 2004 MT 108, ¶ 18, 321 Mont. 99, ¶ 18, 90 P.3d 381,

¶ 18). In doing so, we apply the criteria contained in M. R. Civ. P. 56(c), which provides

that the moving party must establish both the absence of a genuine issue of material fact

and entitlement to judgment as a matter of law. Watson, ¶ 16 (citing Grimsrud v. Hagel,

2005 MT 194, ¶ 14, 328 Mont. 142, ¶ 14, 119 P.3d 47, ¶ 14). The burden then shifts to

the non-moving party to prove, by more than mere denial and speculation, that a genuine

issue of material fact does exist. Watson, ¶ 16.

¶26    In addition, we review a district court’s findings of fact to determine if they are

clearly erroneous. Watson, ¶ 17 (citing Ramsey v. Yellowstone Neurosurgical Assocs.,

2005 MT 317, ¶ 13, 329 Mont. 489, ¶ 13, 125 P.3d 1091, ¶ 13).              To make that

determination, we use the following three-part test:      (1) whether the findings are

supported by substantial evidence; (2) whether the trial court has misapprehended the

effect of the evidence; and (3) whether a review of the record leaves this Court with the

                                            10
definite and firm conviction that a mistake has been committed. Watson, ¶ 17. We

review a district court’s conclusions of law for correctness. Watson, ¶ 17 (citing Galassi

v. Lincoln County Bd. of Com’rs, 2003 MT 319, ¶ 7, 318 Mont. 288, ¶ 7, 80 P.3d 84, ¶ 7).

                                           Issue 1.

¶27    Whether O’Neil’s third-party complaint against the Bar was timely filed.

¶28    The Commission filed its Petition for Finding of Civil Contempt and for

Permanent Injunction on July 15, 2002. O’Neil filed his Answer to Petition and Demand

for Jury Trial on August 2, 2002. O’Neil did not file his counterclaim against the

Commission and his third-party complaint against the Bar until November 19, 2002.

¶29    In its Findings of Fact, Conclusions of Law, and Order Regarding State Bar of

Montana’s Motion for Summary Judgment, the District Court ruled that O’Neil’s third-

party complaint was untimely under M. R. Civ. P. 14(a), which requires leave of all

parties to the action for the filing of a third-party complaint if the third-party complaint is

not filed within 30 days after serving the original answer. Here, O’Neil’s third-party

complaint was filed more than 30 days after he filed his answer. Nevertheless, O’Neil’s

third-party complaint would be considered timely if the parties to the action agreed to the

late filing. See M. R. Civ. P. 14(a).

¶30    O’Neil contends that for all practical purposes the Commission is identical in

interest and standing in this case to the Bar, thus his third-party complaint against the Bar

was timely filed along with his counterclaim against the Commission. Moreover, he

asserts that his counterclaim against the Commission and his third-party complaint

                                              11
against the Bar were incorporated in his original answer filed on August 2, 2002, wherein

he stated:

       Respondent respectfully prays the Court for the following relief:
       ....
       2. For all the relief requested in the Cross-claim to be filed in this cause to
       be incorporated by such filing in this Response by reference . . . .

¶31    Contrary to O’Neil’s assertions, the Commission and the Bar are not the same

entity. The Bar is a membership organization unified by the Montana Supreme Court

       to aid the courts in maintaining and improving the administration of justice;
       to foster and maintain on the part of those engaged in the practice of law
       high standards of integrity, learning, competence, public service, and
       conduct; to safeguard proper professional interests of members of the
       bar . . . and to insure that the responsibilities of the legal profession to the
       public are more effectively discharged.

Supreme Court Order Unifying the State Bar, No. 12616 (1974). The Commission, on

the other hand, is a nine-member investigative committee composed of practicing lawyers

and non-lawyers appointed by this Court and charged with the duty to protect the public

interest by investigating complaints of unauthorized practice of law. M.C.U.P.L. Rules

1(a), 1(c) and 3(a).

¶32    Consequently, O’Neil’s contention that he did not need to meet the 30-day

requirement in M. R. Civ. P. 14(a) for third-party complaints because the Bar and the

Commission are the same entity is without merit.

¶33    O’Neil also contends that he had the District Court’s express permission for the

late filing rendered orally from the bench and that the Commission and the Bar agreed




                                             12
not to pursue any Rule 14 claims and to allow O’Neil to file the third-party complaint

against the Bar.

¶34    The transcript of the October 28, 2004 pretrial conference and hearing on the

Motions for Summary Judgment indicates that the following colloquy occurred:

                MR. O’NEIL: . . . I don’t believe we need to have a special rule
       from the Court to serve that [third-party complaint]. But if we do I would
       request the Court to give us one retroactive in order to conserve the
       resources of the Court so we don’t have to go back and litigate it over
       again.
                As far as the –
                THE COURT: If that’s an issue before the Court, then, Mr. Berg,
       Mr. Hawkins, do you wish to take a position on that?
                MR. BERG [Counsel for the Bar]: Judge, for the State Bar it is an
       issue. It is purely procedural. We are way down the line for it. We are
       approaching trial. We don’t want to make it a substantive issue. We don’t
       want this case to ride on that and find ourselves here in six months.
                THE COURT: So you object to the filing –
                MR. BERG: I will not object to what he is basically asking of us,
       which is that we waive the –
                THE COURT: 30 days.
                MR. BERG: Yes.
                THE COURT: All right. And then, Mr. Hawkins?
                MR. HAWKINS [Counsel for the Commission]: I’d agree.
                THE COURT: And, sir, based on the lack of objection from the
       other two parties, then I will allow you to file the document that you wish
       to file.

¶35    Based on the foregoing, it appears that the District Court and the parties agreed to

allow O’Neil to file his third-party complaint against the Bar even though it was not filed

within the time prescribed by M. R. Civ. P. 14(a).

¶36    Accordingly, we hold that the District Court erred in dismissing O’Neil’s third-

party complaint in part because it was untimely. Although we have determined that the

District Court erred on this issue, it is not necessary to remand for further proceedings
                                            13
since the District Court also entered findings of fact and conclusions of law on the merits

of O’Neil’s third-party complaint against the Bar sufficient for this Court to consider on

appeal and we affirm on those issues.

                                         Issue 2.

¶37 Whether the District Court erred in granting the Bar’s and the Commission’s
Motions for Summary Judgment.

¶38   O’Neil asserted three claims for relief against the Bar and the Commission:

defamation, tortious interference with contract and privacy. The defamation claim is

based on the letters written by Brandborg to U.S. West Dex. The tortious interference

claim involves those same letters and alleges that the Bar and the Commission

wrongfully interfered with O’Neil’s contracts with U.S. West Dex and with the tribal

courts and injured his ability to earn an income. As to the privacy claim, O’Neil alleges

that the conduct of the Bar and the Commission violated his, his customers’ and his

constituents’ rights to individual privacy “by interfering with their discussion and

disclosure of matters involving the preparation and strategy of their personal and legal

matters with whom they choose.”

¶39   First, we agree with the District Court that the claims against the Commission are

barred as the Commission has immunity from litigation when exercising its functions. To

that end, M.C.U.P.L. Rule 10 provides:

      In exercising its functions and powers, the commission, its members,
      employees and all personnel through whom the commission functions shall
      enjoy such judicial immunities as the Montana Supreme Court would enjoy
      if performing the same functions.

                                            14
¶40      The judicial immunities enjoyed by the Montana Supreme Court (and, pursuant to

M.C.U.P.L. Rule 10, by the Commission) are set forth in § 2-9-112, MCA,2 which

provides:

         (1)    The state and other governmental units are immune from suit for acts
         or omissions of the judiciary.
         (2)    A member, officer, or agent of the judiciary is immune from suit for
         damages arising from his lawful discharge of an official duty associated with
         judicial actions of the court.
         (3)    The judiciary includes those courts established in accordance with Article
         VII of the Constitution of the State of Montana.

¶41      Second, O’Neil provides no evidence to suggest that the Commission was

involved in writing the letters to U.S. West Dex or in representing to the CS&K Tribal

Court that O’Neil was not an attorney.             Consequently, O’Neil’s claims against the

Commission for defamation and for tortious interference fail as a matter of law.

¶42      Third, O’Neil’s claims against the Bar for defamation and for tortious interference

and against both the Bar and the Commission for invasion of privacy also fail as a matter

of law. The reasons for this determination are set forth below.

                                          Defamation

¶43      In its November 16, 2004 Order granting the Bar’s Motion for Summary

Judgment, the District Court determined that O’Neil’s claim of defamation against the

Bar failed as a matter of law because it was filed more than two years after the event

triggering the claim, namely, Brandborg’s November 15, 2000 letter to U.S. West Dex.

The District Court correctly cited § 27-2-204(3), MCA, which provides that “[t]he period


2
    O’Neil raised no challenge to this statute.
                                                  15
prescribed for the commencement of an action for libel, slander, assault, battery, false

imprisonment, or seduction is within 2 years.” Here, O’Neil did not file his third-party

complaint against the Bar until November 19, 2002, two years and four days after the

November 15, 2000 letter.

¶44    O’Neil’s argument that his third-party complaint against the Bar was timely

because it was incorporated in his August 2, 2002 answer to the Commission’s petition, is

without merit. As we have already stated, the Bar and the Commission are two separate

entities. Consequently, the Bar did not become a party to these proceedings until O’Neil

filed his third-party complaint on November 19, 2002. M. R. Civ. P. 3 provides that “[a]

civil action is commenced by filing a complaint with the court.” Hence, the statute of

limitations on O’Neil’s defamation claim did not toll until the complaint was filed, four

days too late. This Court has held that neither ignorance of the law nor the need for time

to present a pro se case constitutes an adequate excuse to disregard a state of limitations.

Cf. In re Petition of Gray, 274 Mont. 1, 2, 908 P.2d 1352, 1352 (1995).

¶45    Accordingly, we hold that the District Court did not err in granting summary

judgment to the Bar on O’Neil’s defamation claim.

                                   Tortious Interference

¶46    O’Neil contends that the Bar wrongfully interfered with his contract with “outside

jurisdictions and businesses” and injured his ability to earn an income. O’Neil also

argues that the District Court failed to consider Brandborg’s “false” notification to the

CS&K Tribal Court that O’Neil was not licensed to practice law before the Blackfeet

                                            16
Tribal Court and that the CS&K Tribal Court terminated O’Neil’s right to practice before

them because of Brandborg’s representations.

¶47    The Bar contends that in order to assert a prima facie claim of tortious

interference, O’Neil must show that it “intentionally committed a wrongful act without

justification or excuse.” Richland Nat. Bank & Trust v. Swenson, 249 Mont. 410, 419,

816 P.2d 1045, 1051 (1991). Hence, the Bar claims that O’Neil must show that the Bar’s

acts were: (1) intentional and willful; (2) calculated to cause damage to O’Neil in his

business; and (3) done with the unlawful purpose of causing damage or loss without

justifiable cause on their part. Pospisil v. First Nat. Bank of Lewistown, 2001 MT 286,

¶ 13, 307 Mont. 392, ¶ 13, 37 P.3d 704, ¶ 13.

¶48    Here, Brandborg’s letters to U.S. West Dex and representations to the CS&K

Tribal Court were not “wrongful” acts, nor were they committed “without justification or

excuse.” Brandborg and the Bar have a responsibility to tell the truth regarding the status

of those admitted or not admitted to practice law in this State. Moreover, Brandborg only

reported what the Blackfeet Tribal Court told her regarding O’Neil’s status with the

Tribe, that O’Neil is a lay advocate, not an attorney. As the Bar points out in its brief on

appeal, the social interests in protecting the freedom of action of the Bar to tell the truth

outweigh O’Neil’s claimed right to misrepresent his status as a licensed attorney to the

public. As stated in ¶ 31 of this Opinion, the mission of the Bar includes, among other

things, the obligation to foster high standards of integrity, learning, competence, public




                                             17
service and conduct on the part of those who are engaged in the practice of law and,

concomitantly, to protect the public from those who do not meet their standards.

¶49    Accordingly, we hold that the District Court did not err in granting the Bar’s

Motion for Summary Judgment on this issue.

                                         Privacy

¶50    O’Neil contends that the Bar and the Commission violated his, his customers’ and

his constituents’ rights to privacy as guaranteed by Article II, Section 10, of the Montana

Constitution, which provides: “The right of individual privacy is essential to the well-

being of a free society and shall not be infringed without the showing of a compelling

state interest.” O’Neil claims that the conduct of the Bar and the Commission “violates

his customers’ rights to individual privacy by interfering with their discussion and

disclosure of matters involving the preparation and strategy of their personal and legal

matters with whom they choose.”

¶51    The Bar and the Commission assert that O’Neil’s claim of protection for his

customers and his constituents fails as O’Neil has no standing to assert a violation of

another person’s right to privacy. O’Neil claims, on the other hand, that he has the same

standing to argue the privacy rights of his customers as the physicians in Armstrong v.

State, 1999 MT 261, 296 Mont. 361, 989 P.2d 364, had to argue the privacy rights of

their patients. We disagree.

¶52    This Court did hold in Armstrong that healthcare providers have standing to assert

the individual privacy rights of their women patients to obtain a pre-viability abortion

                                            18
from a healthcare provider of their choosing. We did so because of the closeness of the

relationship between the women patients and their healthcare providers. Armstrong,

¶¶ 9-13. We stated in Armstrong that “[a]side from the woman herself, therefore, the

physician is uniquely qualified to litigate the constitutionality of the State’s interference

with, or discrimination against, that decision.” Armstrong, ¶ 10.

¶53    Lost in O’Neil’s reliance on our decision, however, is a critical distinction

between his situation and the healthcare providers in Armstrong who we determined to

have representational standing to represent the individual privacy and autonomy interests

of their patients. Armstrong, ¶¶ 2-13. In that case, the physician assistants and the

physicians were all licensed by the State Board of Medical Examiners to perform the

medical procedures and to render the medical services implicated in the statutory scheme

that was at issue in that case. Armstrong, ¶¶ 1, 63-64. Thus, there was an intimate nexus

between the patients’ individual privacy and autonomy right to obtain a lawful medical

procedure from their chosen, licensed healthcare provider.          The licensed healthcare

providers had as much an interest in protecting autonomy and individual privacy implicit

in the provider/patient relationship, as did the patients themselves because the State

licensing authority permitted this relationship to exist. Armstrong, ¶ 58.

¶54    This Court did not, however, hold in Armstrong that a patient has any individual

privacy right to obtain medical services from one not licensed by the State Board of

Medical Examiners to perform the services at issue. See Armstrong, ¶¶ 59-62.




                                             19
¶55    The point to be noted is that O’Neil is not licensed to practice law. See § 37-61-

201, MCA. He performs paralegal services. See § 37-60-101(12), MCA. O’Neil cannot

enter into an attorney/client relationship, because he is not an attorney. Whether O’Neil’s

customers reveal private personal and legal matters to him in his capacity as a paralegal is

beside the point. What is at issue here is O’Neil practicing law when he is not licensed to

do so. His customers have no privacy right in seeking from O’Neil legal services which

he is not licensed to perform. And, O’Neil has no representational standing to assert on

behalf of his customers a privacy right that, by law, does not exist.

¶56    The Bar and the Commission also argue that there is no private right of action

against a non-governmental entity.       They maintain that the privacy section of the

Montana Constitution contemplates privacy invasion by state action only.            On the

contrary, we stated in Armstrong that

       Article II, Section 10 of the Montana Constitution was intended by the
       delegates to protect citizens from illegal private action and from legislation
       and governmental practices that interfere with the autonomy of each
       individual to make decisions in matters generally considered private.

Armstrong, ¶ 35 (emphasis added).

¶57    Finally, we also hold that O’Neil’s own right to privacy has not been violated in

this case. O’Neil’s advertisements in the Yellow Pages imply that he is a member of the

Bar. The Bar’s clarification of his lay status in conversations with the Tribes and

correspondence with U.S. West Dex does not fall into the category of intruding into

O’Neil’s “private activities.” No person has a privacy interest to misrepresent himself to


                                             20
the public as a licensed professional when he is not. Indeed, it is O’Neil’s activities that

he advertises to the public that are in question.

¶58    Accordingly, we hold that the District Court did not err in granting the Bar’s and

the Commission’s Motions for Summary Judgment on this issue.

                                           Issue 3.

¶59    Whether the District Court abused its discretion in denying O’Neil a jury trial.

¶60    O’Neil maintains that the Commission sought a finding of criminal contempt

against him and that he was under a threat of jail time as a result of the injunction.

Consequently, he contends that he was entitled to a jury trial and that the District Court

deprived him of his right to due process by not granting him one.

¶61    O’Neil further contends that the District Court’s Order should be vacated because

it violates the mandates of Huffine v. Montana Sixth Jud. Dist. Court, 285 Mont. 104,

110, 945 P.2d 927, 931 (1997), in that “[p]rosecution for criminal contempt must be

carried out pursuant to the procedures set forth in Title 46, MCA, to ensure that criminal

penalties are not imposed on someone who has not been afforded the proper protections.”

¶62    O’Neil’s contentions are without merit and his reliance on Ring v. Arizona, 536
U.S. 584, 122 S. Ct. 2428 (2002), and United States v. Gaudin, 515 U.S. 506, 115 S. Ct.
2310 (1995), regarding an individual’s right to a jury trial in a criminal proceeding, is

misplaced. The Commission’s requested relief was for an injunction and a finding of

civil contempt against O’Neil for engaging in the unauthorized practice of law, not

criminal contempt.

                                              21
¶63    The United States Supreme Court has determined that contempt proceedings are

sui generis.

       While contempt may be an offense against the law and subject to
       appropriate punishment, certain it is that since the foundation of our
       government proceedings to punish such offenses have been regarded as sui
       generis and not “criminal prosecutions” within the Sixth Amendment or
       common understanding.

Myers v. United States, 264 U.S. 95, 104-05, 44 S. Ct. 272, 273 (1924). Moreover,

contempt proceedings are within the inherent power of all courts to enforce obedience,

and this ability is something the courts must possess to properly perform their functions.

Myers, 264 U.S. at 103, 44 S.Ct. at 273.

¶64    In Montana, M.C.U.P.L. Rule 8(b) authorizes the Commission’s request for a

finding of civil contempt:

       (1) A civil contempt proceeding for unauthorized practice of law, as
       provided by § 37-61-210, MCA, or other applicable statute or law, shall be
       prosecuted in the manner provided by § 3-1-501, et seq., MCA.
       (2) The procedure and punishment for a civil contempt shall be provided
       by § 3-1-501, et seq., MCA.
       (3) Nothing set forth herein shall be construed to prohibit or limit the right
       of the district court to issue a permanent injunction in liew [sic] of or in
       addition to any punishment imposed for a civil contempt.

¶65    A person before a court charged with contempt is entitled to due process. The

nature of the due process to be afforded is codified at § 3-1-518, MCA, which provides:

              Hearing on contempt not committed in immediate view and
       presence of court or judge at chambers. (1) When a person arrested for a
       contempt not committed in the immediate view and presence of the court or
       judge at chambers has been brought up or appeared, the court or judge shall
       proceed to investigate the charge, shall schedule and hold a hearing on any
       answer that the person arrested may make to the charge, and may examine
       witnesses for or against the person, for which an adjournment may be had
                                            22
         from time to time, if necessary. The judge investigating the charge and
         scheduling and presiding over the hearing may not be the judge against
         whom the contempt was allegedly committed, except that if the contempt
         arose from the violation of an order of the court issued after a hearing on
         the merits of the subject of the order, the judge who issued the order may
         punish the contempt or compel compliance with the order unless it is shown
         that the judge would not be impartial in addressing the contempt.
                 (2) The charged person must be given a reasonable opportunity to
         obtain counsel and prepare a defense or explanation prior to the hearing.
         The charged person may testify and call witnesses at the hearing.
         [Emphasis added.]

¶66      In Kaufman v. 21st Judicial Dist. Court, 1998 MT 239, ¶ 33, 291 Mont. 122, ¶ 33,

966 P.2d 715, ¶ 33, we delineated the measure of due process to be afforded in contempt

cases:

                In cases in which it is not necessary for a court to take instant action,
         however, a contemnor is entitled to full due process. This includes a
         hearing before a neutral judge, during which the contemnor is advised of
         the charges against him or her, has a reasonable opportunity to meet them
         by way of defense or explanation, has the right to be represented by
         counsel, has a chance to testify and call other witnesses on his behalf, and,
         in instances in which criminal punishment is a consequence, a finding of
         guilt beyond a reasonable doubt.

¶67      Furthermore, even if this were a criminal contempt proceeding, there is no general

federal constitutional right to a trial by jury with respect to criminal contempt

proceedings in federal or state courts. Bessette v. W.B. Conkey Co., 194 U.S. 324, 336-

37, 24 S. Ct. 665, 670 (1904); Muniz v. Hoffman, 422 U.S. 454, 95 S. Ct. 2178 (1975);

International Union, United Mine Workers v. Bagwell, 512 U.S. 821, 114 S. Ct. 2552

(1994). In criminal contempt cases imposing serious contempt penalties, there might be a

right to a jury trial, see Duncan v. Louisiana, 391 U.S. 145, 88 S. Ct. 1444 (1968),

however, the term “serious” has not been fully defined. In Muniz, a fine of $10,000
                                               23
imposed on a union was insufficient to be considered serious enough to trigger the right

to trial by jury. Muniz, 422 U.S. at 477, 95 S.Ct. at 2190-91. The Supreme Court also

suggested in International Union that imprisonment for a period of six months or less

was not a serious penalty. International Union, 512 U.S. at 826-27, 114 S.Ct. at 2557.

¶68    Section 37-61-210, MCA, provides that if a person practices law in any court

(except a justice’s court or a city court), without being licensed as an attorney, then that

person is guilty of contempt of court. The law does not require any particular penalty be

imposed.    In addition, § 3-1-511, MCA, provides that contempt committed in the

presence of the court allows a penalty of a fine not to exceed $500 or imprisonment for a

term not to exceed 30 days, or both. Section 3-1-520, MCA, provides that contempt to

compel performance allows a penalty of a fine not to exceed $500 and/or confinement

until the contemnor has performed the act. None of these sanctions rise to the level of a

“serious” penalty as provided under federal law, and O’Neil advances no argument

supporting a different definition of “serious” under State law.

¶69    O’Neil is entitled to due process under § 3-1-518(2), MCA, but the potential

penalty in this action did not rise to a level that might require a jury trial. O’Neil was not

charged with criminal contempt under § 45-7-309, MCA, and the Commission did not

ask for confinement or a fine. Consequently, O’Neil was afforded all the process due

him including a reasonable opportunity to obtain counsel and to prepare a defense or

explanation prior to the hearing, as well as the opportunity to testify in his own behalf




                                             24
and to call witnesses at the hearing. On the facts of this case, O’Neil is not entitled to a

higher standard of due process which might include a jury trial.

¶70       Accordingly, we hold that the District Court properly ruled that the contempt

proceeding against O’Neil could be tried without a jury.

                                            Issue 4.

¶71 Whether §§ 37-61-201 and -210, MCA, are constitutional as applied by the
District Court.

¶72       O’Neil contends that the Montana Constitution does not give the Supreme Court

any rule-making authority over those outside of a court setting. On the contrary, in State

v. Merchants’ Credit Service, 104 Mont. 76, 94, 66 P.2d 337, 339 (1937), overruled on

other grounds by Rae v. Cameron, 112 Mont. 159, 114 P.2d 1060 (1941), this Court

stated:

                  The first question for determination is whether this court has
          jurisdiction to punish for contempt, if the acts complained of constitute
          unlawful practice of law. This court is by statute given the exclusive power
          to confer upon any persons the right to practice law and to deprive them of
          that right. If any person shall engage in the practice of law without being
          authorized so to do, even though that practice is not done directly in this
          court, it has the right to punish for contempt. [Internal citations omitted
          and emphasis added.]

Furthermore, “[p]ursuant to the provisions of Article VII, Section 2, of the Constitution

of the State of Montana, the Montana Supreme Court has inherent jurisdiction to prohibit

the unauthorized practice of law.” M.C.U.P.L. Rule 1(b).

¶73       As the Bar and the Commission point out in their brief on appeal, the primary

reason for prohibiting the unauthorized practice of law is to protect the public from being

                                              25
advised and represented by unqualified persons not subject to professional regulation. In

a case decided more than 90 years ago, this Court stated:

              When we consider the relationship of attorney and client and its
       consequences to the client, as well as to his possible adversary, it becomes
       manifest that insistence upon due authorization of the persons acting as
       attorneys is of vital importance. . . . The people have a right to presume
       that the law in this respect is being enforced; if it is not enforced, such
       persons as intrust their business to an unchallenged pretender are permitted,
       in matters of life, of liberty and of property, to lean upon a broken reed.

In re Bailey, 50 Mont. 365, 369, 146 P. 1101, 1103 (1915). We also recognized in Bailey

that “it is universally held that the practice of law is not an inherent right but a privilege,

subject entirely to state control.” Bailey, 50 Mont. at 369, 146 P. at 1103 (emphasis

added).

¶74    O’Neil also contends that §§ 37-61-201 and -210, MCA, are too overbroad and

vague to impose any restrictions on his liberty and are insufficient to support the court’s

finding of “criminal” contempt and entry of an injunction against him. The Bar and the

Commission point out that while O’Neil did not brief the constitutionality of these

statutes at the District Court level and the District Court did not address that issue, the

constitutionality of these statutes was implicitly raised throughout the trial and in

O’Neil’s brief on appeal and thus merit this Court’s review. We agree.

¶75    In spite of O’Neil’s contentions to the contrary, the Legislature (and not the

Supreme Court) enacted the statutes on unauthorized practice that O’Neil claims to be

unconstitutional. These statues provide:




                                              26
             Who considered to be practicing law. Any person who shall hold
      himself out or advertise as an attorney or counselor at law or who shall
      appear in any court of record or before a judicial body, referee,
      commissioner, or other officer appointed to determine any question of law
      or fact by a court or who shall engage in the business and duties and
      perform such acts, matters, and things as are usually done or performed by
      an attorney at law in the practice of his profession for the purposes of parts
      1 through 3 of this chapter shall be deemed practicing law.

Section 37-61-201, MCA.

             Penalty for practicing without license. If any person practices law
      in any court, except a justice’s court or a city court, without having received
      a license as attorney and counselor, he is guilty of a contempt of court.

Section 37-61-210, MCA.

¶76   O’Neil incorrectly frames his freedom of speech challenge to these statutes as an

overbreadth challenge. However, the overbreadth doctrine enables plaintiffs to challenge

a statute, not because their own rights of free expression are violated, “but because of a

judicial prediction or assumption that the statute’s very existence may cause others not

before the court to refrain from constitutionally protected speech or expression.”

Broadrick v. Oklahoma, 413 U.S. 601, 612, 93 S. Ct. 2908, 2916 (1973).

¶77   The overbreadth doctrine

      is an exception to the general rule that statutes are evaluated in light of the
      situation and facts before the court. A statute which can be applied to
      constitutionally protected speech and expression may be found to be invalid
      in its entirety, even if it could validly apply to the situation before the court.
      However, a statute cannot be challenged just because it might result in an
      unconstitutional abridgment of speech in a hypothetical case. Rather, the
      unconstitutional overbreadth must be real, but substantial as well, judged in
      relation to the statute’s plainly legitimate sweep.




                                             27
State v. Allum, 2005 MT 150, ¶ 29, 327 Mont. 363, ¶ 29, 114 P.3d 233, ¶ 29 (internal

citations and quotation marks omitted).

¶78    Here, O’Neil claims that there is a direct constitutional injury to his personal “First

Amendment rights of freedom of speech, expression, association, petition and privacy” as

a result of a specific application of the unauthorized practice statutes to his conduct.

O’Neil fails to show, however, that the impact of the statutes on the conduct of other

speakers will differ from its impact on his conduct, hence his case is not susceptible to a

facial overbreadth challenge based on hypothetical applications of the law not before this

Court. See Hill v. Colorado, 530 U.S. 703, 731-32, 120 S. Ct. 2480, 2497-98 (2000). “To

the extent that the statute may reach constitutionally protected expression,” any potential

constitutional infirmities not implicated by O’Neil’s case could “be cured through case-

by-case analysis of the fact situations where the statute is assertedly being applied

unconstitutionally.” State v. Lilburn, 265 Mont. 258, 270, 875 P.2d 1036, 1044 (1994),

cert. denied, 513 U.S. 1078, 115 S. Ct. 726 (1995).

¶79    The central question O’Neil’s freedom of speech challenge poses is whether the

District Court’s injunction that O’Neil may not engage in the practice of law, as defined

by § 37-61-201, MCA, and further specified by the injunction’s terms, unconstitutionally

restricts O’Neil from engaging in conduct protected by the First Amendment and

Article II, Section 7, of the Montana Constitution. The United States Supreme Court has

responded to this question by holding that regulation of the bar “is a subject only

marginally affected with First Amendment concerns.” Ohralik v. Ohio State Bar Ass’n,

                                             28
436 U.S. 447, 459, 98 S. Ct. 1912, 1920 (1978). Other courts have repeatedly rejected

claims “that an individual has a First Amendment right to practice law in any way of his

choosing, free even of rationally-based regulation,” because such a “broadly formulated

First Amendment argument here would, if successful, greatly undermine the power of

states to regulate bar membership, when this power has been repeatedly recognized and

upheld by the courts.” Russell v. Hug, 275 F.3d 812, 823 (9th Cir. 2002).

¶80    Just as O’Neil has no First Amendment right to practice law without a license, his

customers have no First Amendment right to unlicensed legal representation.                The

Supreme Court has recognized a First Amendment right to receive legal advice, but that

right is limited to clients of duly qualified attorneys consistent with “the State’s interest in

high standards of legal ethics.” United Mine Workers v. Illinois State Bar Ass’n, 389
U.S. 217, 225, 88 S. Ct. 353, 357 (1967). The unauthorized practice statutes are narrowly

tailored to target only the provision of legal services in Montana by individuals who have

not proven through examination and admission to the bar that they “are qualified and

possess a familiarity with [Montana] law.” Mothershed v. Justices of Supreme Court,

410 F.3d 602, 611-12 (9th Cir. 2005). There remain ample alternative channels for

providing legal services to O’Neil’s customers—the thousands of licensed attorneys in

Montana.

¶81    O’Neil also contends that the unauthorized practice statutes are unconstitutionally

vague because they fail to define what constitutes the practice of law. “A statute is void

for vagueness on its face if it fails to give a person of ordinary intelligence fair notice that

                                              29
the statute does not permit his contemplated conduct.” Yurczyk v. Yellowstone County,

2004 MT 3, ¶ 33, 319 Mont. 169, ¶ 33, 83 P.3d 266, ¶ 34 3 (citing State v. Martel, 273
Mont. 143, 150, 902 P.2d 14, 18 (1995)).

¶82    This Court has long defined the practice of law to include legal services whose

product touches legal matters not immediately at issue in court:

       A person who makes it his business to act and who does act for and by the
       warrant of others in legal formalities, negotiations or proceedings, practices
       law; and when his acts consist in advising clients touching legal matters
       pending or to be brought before a court of record, or in preparing pleadings
       or proceedings for use in a court of record, or in appearing before a court of
       record, either directly or by a partner or proxy, he is practicing law in a
       court of record.

Bailey, 50 Mont. at 367-68, 146 P. at 1002 (internal citations omitted). Here, §§ 37-61-

201 and -210, MCA, provide fair notice of the prohibited conduct.

¶83    Accordingly, we hold that §§ 37-61-201 and -210, MCA, are constitutional as

applied by the District Court.

                                         Issue 5.

¶84 Whether the District Court erred in finding that O’Neil engaged in the
unauthorized practice of law.

¶85    O’Neil argues that the injunction is “neither precise nor comprehensible to a

reasonable person” and that the phrase “things usually done or performed by an attorney

at law in the practice of his profession” is “vague rather than precise, subjective rather



3
  The paragraph numbers in the Pacific Reporter differ from the paragraph numbers in the
Montana Reports because Pacific Reporter numbered two consecutive paragraphs the
same.
                                            30
than objective, and utterly insufficient to support an injunction, much less the threat of

criminal contempt for the violation of that injunction.”

¶86    In its written judgment filed January 10, 2005, the District Court listed the

following as indicia of the practice of law:

          a. The giving of advice or counsel to others as to their legal rights or
             responsibilities or the legal rights or responsibility of others.
          b. Selecting, drafting and completing legal papers, pleadings,
             agreements and other documents which affect the legal rights or
             responsibilities of others.
          c. Appearing, or attempting to appear, as a legal representative or
             advocate for others in a court or tribunal of this state.
          d. Negotiating the legal rights or responsibilities of others.
          e. Holding one’s self out or advertising one’s self as an attorney
             admitted to practice law in Montana; or, holding one’s self out as a
             non-attorney entitled to practice law in Montana; or otherwise
             advertising services in a manner that would reasonably mislead the
             public to believe that one is an attorney, or otherwise licensed or
             certified legal advocate in the courts of the State of Montana.

Contrary to O’Neil’s contentions, these indicia are precise, comprehensible to a

reasonable person and sufficient to prevent a person of common intelligence from having

to guess at their meaning.

¶87    O’Neil’s conduct of drafting pleadings for his customers, providing them with

legal advice and appearing in court with his customers, unquestionably constitutes

“practicing law” under § 37-61-201, MCA. And, O’Neil readily admits that he has done

so without having received a license to practice law under § 37-61-210, MCA.

¶88    Accordingly, we hold that the District Court did not err in finding that O’Neil

engaged in the unauthorized practice of law.


                                               31
¶89    O’Neil also claims that we should give full faith and credit to the acts of the Tribes

as we would the acts of any other state or federal government. On that basis, he argues

that because he is an attorney licensed to practice in the Blackfeet Tribal Court, we

should allow him to practice law in our State courts. First, as already noted in this

Opinion, O’Neil is not an attorney with the Blackfeet Tribal Court, he is a lay advocate.

Second, absent a statutory requirement to the contrary, the doctrine of full faith and credit

does not apply here. The Tribe is a sovereign nation and can license whomever it wants

before its courts. There is no requirement that full faith and credit be given to that

decision as regards the practice of law in Montana’s State courts.

¶90    O’Neil further claims that he should be admitted to practice before Montana’s

state courts pro hac vice. However, Montana’s rules on pro hac vice admission require

admission in “the highest court of another state.” Rules for Admission to the Bar of

Montana § 4 (2005). O’Neil is not an attorney and he is not from out of state. We do not

perfunctorily admit attorneys to practice pro hac vice from out of state; there is an entire

process they must go through, not the least of which is that they must be admitted to the

practice of law in another state by that state’s highest court.

¶91    Affirmed.



                                                   /S/ JAMES C. NELSON




                                              32
We concur:

/S/ JIM RICE
/S/ W. WILLIAM LEAPHART
/S/ PATRICIA COTTER
/S/ BRIAN MORRIS




                          33